The per curiam opinion in this case presents a most persuasive argument, in my opinion, that a question of fact was presented for the determination of the Public Service Commission. Nothing appears to indicate that the determination of the Commission was arbitrary or beyond its powers. Its determination was made in accordance with due administration of the law, after a hearing and the introduction of evidence. There was competent evidence upon which the Public Service Commission might base its findings. Unless we are to discard the rule, recently and unanimously reiterated by this court, as to the finality of the decision of the Public Service Commission on a question of fact (Matter of Niagara Falls Power Co. v. Water Power  ControlComm., 267 N.Y. 265, 278), the decision appealed from must be reversed and the determination of the Commission reinstated, with costs in this court and in the Appellate Division.
LEHMAN, Ch. J., LOUGHRAN, FINCH, SEARS, LEWIS and CONWAY, JJ., concur in per curiam opinion; RIPPEY, J., dissents in memorandum.
Order affirmed. *Page 503